Continental Homes of Texas, L.P.            '      From the 37th District Court
 Appellant                                          Of Bexar County
v. No. 07-07-00283-CV                       '      September 25, 2007
Theresa Morin; Mark Morin and               '      Opinion by Chief Justice Quinn
Trisha Robles; Del's Nursery &
Landscape, Ltd. f/k/a Del's Nursery
and Landscaping, Inc. d/b/a Del's
Landscaping Materials
 Appellees

                                      JUDGMENT


      Pursuant to the opinion of the Court dated September 25, 2007, it is ordered,

adjudged and decreed that this appeal is dismissed.

      All costs incurred in this Court having been paid, no order pertaining to costs is

made herein.

      It is further ordered, adjudged and decreed that inasmuch as the appeal is

dismissed at appellant’s request, no motion for rehearing will be entertained, and our

mandate will issue forthwith.

      It is further ordered that this decision be certified below for observance.

                                          oOo